Bonner, Associate Justice.
In this case patent had issued to Henderson county for her school lands, situated in Jack county, prior to' the institution of the suit. The plaintiff sought to avoid the same, virtually, upon the ground that although the surveys had been made under the acts of January 26, 1839, and February 5, 1840, prior to his settlement as a preemptor, yet they had not been returned to the general land office until thereafter.
The material question in the case has been decided in the case of Riddle v. Fannin County, supra; and under the authority of that decision, the judgment below is reversed and the cause dismissed.
Reversed and dismissed.